DETAILED ACTION
1.	The applicant’s amendment filed 03/01/2022 was received. Claims 1, 3 & 6 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 10/01/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/01/2022 is being considered by the examiner.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-8 are withdrawn per amendments of claims 1, 3 & 6.

Drawings
6.	Drawing objections in the 10/01/2021 Office Action are withdrawn.

Reasons for Allowance
7.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An automatic color matching system comprising: 
at least one automatic coating component dispenser containing components of a coating composition; 
a container positionable adjacent to the at least one component dispenser to receive the components of the coating composition; 
a component sensor to measure amounts of each of the components dispensed into the container; 
a mixer for mixing the components of the coating composition and a solvent; 
an automatic pressurization station structured and arranged to apply pressure to a mixed coating composition to thereby dispense the mixed coating composition from the container to an application device; and 
a robotic arm structured and arranged to transport the container to the mixer after the components have been dispensed into the container and measured, and to transport the container from the mixer to the automatic pressurization station.” None of the cited closest prior arts of record teach nor suggest “an automatic pressurization station structured and arranged to apply pressure to a mixed coating composition to thereby dispense the mixed coating composition from the container to an application device; and a robotic arm structured and arranged to transport the container to the mixer after the components have been dispensed into the container and measured, and  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717